ON REHEARING
PER CURIAM.
The decision of this court in the captioned cause entered on the 29th day of September, 1970, is hereby vacated and the opinion withdrawn without prejudice to appellant’s right to file a petition for habeas corpus in this court seeking full appellate review of his conviction in accordance with the decision of the Florida Supreme Court in Hollingshead v. Wainwright, 194 So.2d 577 (Fla.1967). This action is taken in light of the recent order dated October 6, 1970, entered in the cause pending in the United States District Court for the Northern District of Florida, Tallahassee Division, in Robert Whitfield v. State of Florida, Tallahassee Civil Action No. 1603.
The Public Defender of the Fourteenth Judicial Circuit is hereby directed to file an appropriate petition for writ of habeas corpus pursuant to the decision of the Florida Supreme Court in Hollingshead v. Wainwright, supra, for the purpose of initiating in this court a belated full appellate review of Robert Whitfield’s judgment of conviction and sentence in the Circuit Court in and for Bay County, Florida. The record filed in this court in Case No. J-108 the same being appellant’s earlier ineffectual effort to appeal said judgment and sentence, may be used as the record for the purpose of accomplishing the “Hollingshead appeal.”
The Clerk of this court is directed to mail certified copies of this order to Robert Whitfield, the Public Defender of the Fourteenth Judicial Circuit, and the Attorney General.
JOHNSON, C. J., and SPECTOR, WIGGINTON, and CARROLL, DONALD K., JJ., concur.